 



EXHIBIT 10.3
 
AMENDED AND RESTATED MANAGEMENT AGREEMENT
between
DOBSON CELLULAR SYSTEMS, INC.
and
AMERICAN CELLULAR CORPORATION
Effective as of March 15, 2007
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page    
 
        Section 1.  
Definitions
    1      
 
        Section 2.  
Engagement
    4      
 
        Section 3.  
Management Standards
    4      
 
        Section 4.  
Services to be Provided
    4      
 
        Section 5.  
Compensation
    9      
 
        Section 6.  
Term and Termination
    9      
 
        Section 7.  
Confidentiality
    11      
 
        Section 8.  
Force Majeure
    11      
 
        Section 9.  
Books and Records
    12      
 
        Section 10.  
Regulatory Compliance
    12      
 
        Section 11.  
Dispute Resolution
    13      
 
        Section 12.  
Inspection Rights; Delivery of Information
    14      
 
        Section 13.  
Miscellaneous
    15  

-i-

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED MANAGEMENT AGREEMENT
     This Amended and Restated Management Agreement (this “Agreement”) is
entered into as of March 15, 2007 by and between Dobson Cellular Systems, Inc.,
an Oklahoma corporation (the “Manager”), and American Cellular Corporation, a
Delaware corporation (the “Company”).
     WHEREAS, the Manager and the Company have entered into a Management
Agreement dated as of August 19, 2003 (the “Original Agreement”) and desire to
execute this Agreement to amend and restate the Original Agreement in its
entirety;
     WHEREAS, the operation of the Business (as defined in Section 1 hereof),
including, without limitation, the determination of policy, the preparation and
filing of any and all applications and other filings with the FCC (as defined in
Section 1 hereof), the hiring, supervision and dismissal of personnel,
day-to-day system operations, and the payment of financial obligations and
operating expenses, shall be controlled by the Company, and the Manager shall
assist the Company in connection therewith and any action undertaken by the
Manager shall be under the Company’s continuing oversight, review, control and
approval, and the Company shall retain unfettered control of, access to, and use
of the Business, including its facilities and equipment and shall be entitled to
receive all profits from the operation of the Business;
     WHEREAS, Dobson Communications Corporation, an Oklahoma corporation
(“DCC”), through its indirect, wholly owned subsidiaries, the Manager and the
Company, owns certain Cellular Systems and PCS Systems (each as defined in
Section 1 hereof); and
     WHEREAS, the Manager is willing to provide management services for the
Company and its Subsidiaries (as defined in Section 1 hereof) on the terms and
subject to the conditions contained in this Agreement.
     NOW, THEREFORE, for and in consideration of the premises, covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the execution and delivery
hereof, the parties agree, and the Original Agreement is hereby amended and
restated in its entirety, as follows:
     Section 1. Definitions. Capitalized terms used in this Agreement without
other definition shall, unless expressly stated otherwise, have the meanings
specified in this Section 1.
     “AAA Rules” is defined in Section 11(b).
     “ACH” means The Automated Clearing House Network.
     “Affiliate” means, with respect to any Person, any other Person that,
either directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person.
     “Agreement” is defined in the Preamble.
     “Arbitration Notice” is defined in Section 11(b).

 



--------------------------------------------------------------------------------



 



     “Board of Directors” means the directors serving on the board of directors
on the Effective Date for the Manager, the Company and DCC.
     “Business” means the business of (a) owning, constructing and operating
Cellular Systems, PCS Systems or other networks or systems of the Company to
provide Telecommunications Services within the Territory, (b) providing to
end-users and resellers Telecommunications Services, (c) marketing and offering
the services and features described in clauses (b) and (c) within the Territory,
including advertising such services and features using broadcast and other
media, and (d) offering related services and features to those described in
clauses (b) and (c) within the Territory.
     “Cellular System” means a wireless communications system constructed and
operated in a Metropolitan Statistical Area or Rural Statistical Area as defined
by the FCC (or any territorial designations or subdivision thereof authorized by
the FCC) using frequencies in the 800 MHz band allocated for the Cellular
Radiotelephone Service under Part 22 of the FCC Rules, pursuant to a License
therefor issued by the FCC.
     “Change of Control” is defined in Section 6(b).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Communications Act” means, means the Communications Act of 1934, as
amended, and the rules, regulations and published orders of the FCC thereunder.
     “Company” is defined in the Preamble.
     “Confidential Information” means all documents and information (including
without limitation, commercial information and information with respect to
customers and proprietary technologies or processes and the design and
development of new products or services) concerning the Company or its Business.
     “Cost Allocations” is defined in Section 5(b).
     “Dispute” is defined in Section 11.
     “Effective Date” is defined in Section 6(a).
     “Equipment Lease and Switch Sharing Agreements” means the three Equipment
Lease Agreements and the two Switch Sharing Agreements between Dobson Operating
Co., LLC and the Company, and the one Equipment Lease Agreement between Dobson
Cellular Systems, Inc. and the Company, all dated as of January 1, 2003, which
provide for the leasing or sharing of certain telecommunications equipment
between the parties thereto, including any amendments or modifications thereto;
provided, however, that such amendments or modifications may not adversely
affect the Company when compared with the provisions in place immediately prior
to the time of such amendment.

-2-



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “FAA” means the Federal Aviation Administration or any successor agency or
entity performing substantially the same functions.
     “FCC” means the Federal Communications Commission or any successor agency
or entity performing substantially the same functions.
     “FCC Rules” means the rules and regulations established by the FCC codified
in Section 47 of the Code of Federal Regulations, as the same may be modified or
amended from time to time hereafter.
     “GAAP” means generally accepted accounting principles as used by the
Financial Accounting Standards Board and/or the American Institute of Certified
Public Accountants.
     “Governmental Authority” means a national, state, provincial, county, city,
local or other governmental or regulatory body or authority, whether domestic or
foreign.
     “License” means, with respect to a PCS System or Cellular System, all
permits, licenses, waivers, and authorizations (including, without limitation,
licenses issued by the FCC) that are necessary to conduct the operations of such
system in the manner in which such operations are currently contemplated, or may
in the future be contemplated by the licensee to be conducted.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, right of first refusal or right of others therein, or
encumbrance of any nature whatsoever in respect of such asset.
     “Manager” is defined in the Preamble.
     “New Provider” is defined in Section 13(c).
     “Out-of-Pocket Expenses” is defined in Section 5(a).
     “Operating Budget” is defined in Section 4(d).
     “PCS System” means a wireless communications system constructed and
operated in a Basic Trading Area or Major Trading Area as defined by
Rand-McNally and modified by the FCC (or any territorial designations or
subdivision thereof authorized by the FCC) using frequencies in the 1900 MHz
band allocated for the broadband Personal Communications Service under Part 24
of the FCC Rules, pursuant to a License therefor issued by the FCC.
     “Person” means any individual, corporation, partnership, firm, joint
venture, limited liability company, limited liability partnership, association,
joint stock company, trust, estate, incorporated or unincorporated organization,
Governmental Authority or other entity.

-3-



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person, a corporation or other
entity of which 50% or more of the voting power of the Voting Stock or other
equity interests is owned, directly or indirectly, by such Person.
     “Telecommunications Services” means the offering of telecommunications or
information services to the public regardless of the facilities used. The term
“telecommunications” means the transmission, between or among points specified
by the user of information of the user’s choosing.
     “Territory” means the geographic territory where the Company is licensed
and/or authorized to operate Cellular Systems or PCS Systems or otherwise to
offer Telecommunications Services from time to time.
     “Treasury Regulations” means regulations issued by the United States
Department of the Treasury pursuant to the Code, as the same may be modified or
amended from time to time hereafter.
     “Voting Stock” means shares of stock of a Person having the right to vote
generally in the election of the directors (or persons performing equivalent
functions) of such Person.
     Section 2. Engagement. The Company hereby engages the Manager to oversee,
manage and supervise the development and operation of the Business, and the
Manager hereby accepts such engagement, subject to and upon the terms and
conditions hereof.
     Section 3. Management Standards.
     (a) In performing its obligations hereunder, the Manager shall act in a
manner that it reasonably believes to be in the best interests of the Company
consistent with the standards set forth herein.
     (b) The Manager shall devote comparable attention and services to the
Company as those devoted by the Manager in its management of other wireless
communications systems or markets directly or indirectly owned or managed by the
Manager, and will otherwise deal with the Company subject to the terms of this
Agreement in a manner that is substantially consistent with the manner in which
the Manager has operated the Company’s markets prior to the date of this
Agreement and in a manner that does not unreasonably discriminate against the
Company in favor of such other markets.
     (c) The Manager shall use commercially reasonable efforts to cause the
Company’s Business to be maintained and operated in the same manner and with
quality standards consistent with the manner and standard of the Manager’s own
cellular systems.
     Section 4. Services to be Provided.
     (a) Scope of Services. Subject to the Company’s oversight, review and
ultimate control and approval and the limitations of Section 4(c) below, the
Manager shall be responsible for the supervision, design, construction and
operation of the Company and the Business.

-4-



--------------------------------------------------------------------------------



 



Among other things, the Manager shall have the right to select the persons who
shall perform all design, construction, management or operational services and
may elect to use its own employees or engage independent contractors. To this
end, the Manager shall provide generally, on the terms and subject to the
conditions set forth herein and in a manner consistent with the standards set
forth herein, supervisory services with respect to (x) all administrative,
accounting, billing, credit, collection, insurance, purchasing, clerical and
such other general services as may be necessary to the administration of the
Business, (y) operational, engineering, maintenance, construction, repair and
such other technical services as may be necessary to the construction and
operation of the Business and (z) marketing, sales, advertising and such other
promotional services as may be necessary to the marketing of the Business. The
services for which the Manager shall be responsible, the Company’s oversight,
review and ultimate control and approval and to the limitations of Section 4(c)
below, shall include, but shall not be limited to, the following:
     (i) the marketing of Telecommunications Services to be offered and provided
by the Company;
     (ii) the management, tax compliance, accounting and financial reporting for
the Company including, but not limited to, the preparation and presentation of
reports and reviews of the business, financial results and condition, regulatory
status, competitive position and strategic prospects of the Company as
reasonably requested by the Company;
     (iii) the regulatory processing for the Company, including without
limitation the preparation and filing of all appropriate regulatory filings,
certificates, tariffs and reports that are required by, and participation in any
hearings or other proceedings before, local, state and federal governmental
regulatory bodies;
     (iv) the engineering, design, planning, construction and installation,
maintenance and repair (both emergency and routine) and operation of, and
equipment purchases for, the Company;
     (v) assisting the Company in the development and preparation of budgets,
including, without limitation, preparing and presenting an annual operating
budget for the Company’s review, evaluation and approval setting forth in
reasonable detail the anticipated capital expenditures and other projected costs
and expenses of constructing and operating the Business during the period
covered by the budget, as well as projected revenues for that period, a business
plan and personnel requirements, and key performance standards, goals and
indicators for the Company, for the period covered by the budget, in each case
presented on a month-by-month basis to the extent practicable, and generally
describing all contracts and commitments which the Manager expects to enter into
on behalf of the Company during the period covered thereby;
     (vi) services relating to sales of the products and services offered by the
Company, including without limitation processing orders for service, customer
support, billing for services provided by the Company and collection of
receivables for the Company;

-5-



--------------------------------------------------------------------------------



 



     (vii) management information services for the Company;
     (viii) monitoring and controlling the Business;
     (ix) negotiating contracts, issuing purchase orders and otherwise entering
into agreements on behalf of the Company for the purchase, lease, license or use
of such properties, services and rights as may be necessary or desirable in the
judgment of the Manager for the operation of the Company;
     (x) supervising, recruiting and training all necessary personnel to be
employed by the Company, and determining salaries, wages and benefits for the
Company’s employees;
     (xi) administering the Company’s employee benefit programs and the
Company’s programs for compliance with applicable laws governing the
administration and operation of such plans and programs;
     (xii) administering the Company’s risk management programs, including
negotiating the terms of property and casualty insurance and preparing a
comprehensive disaster recovery program; and
     (xiii) in furtherance of the foregoing, making or committing to make
permitted expenditures (including permitted capital expenditures) on behalf of
the Company.
     (b) Accounts. Subject to the foregoing, the Company shall be responsible
for payment of all costs and expenses necessary to fund the ongoing business and
operations of the Business and for the provision of all services of the Manager
hereunder, which shall include, but not be limited to, payments under Section 5,
payments to independent contractors, payments to vendors and suppliers of the
Business, and interest payments to creditors that have financed the construction
or operation of the Business. To the extent provided herein, the Manager shall
make such payments on the Company’s behalf from one or more of the Manager’s
accounts, bill the Company for such payments and the Company shall promptly
reimburse the Manager (in any event, within one month after receiving the bill).
All disbursements made by the Company as permitted under this Agreement shall be
made by wire transfer, ACH or checks drawn from one or more of the Company’s
accounts and all funds on deposit in the Company’s accounts shall at all times
be the property of the Company.
     (c) Restrictions on the Manager’s Authority. Anything to the contrary in
this Agreement notwithstanding, the Manager shall not take, or cause or permit
to be taken, any action that requires the approval of, or do, or cause or permit
to be done, any of the following for or on behalf of the Company without the
consent of the Company or an officer of the Company (unless included with
reasonable specificity in an Operating Budget duly adopted by the Company):
     (i) settle any claim or litigation by or against the Company if the
settlement involves a payment of $500,000 or more, or any non-ministerial
regulatory proceedings involving the Company;

-6-



--------------------------------------------------------------------------------



 



     (ii) (A) lend money or guarantee debts of others (other than wholly-owned
Subsidiaries of the Company) on behalf of the Company, or assign, transfer, or
pledge any debts due the Company, or (B) release or discharge any debt due or
compromise any claim of the Company, other than trade credit and advances to
employees in the ordinary course of business;
     (iii) invest in or otherwise acquire any debt or equity securities of any
other Person, enter into any binding agreement for the acquisition of any
interest in any business entity or other Person (whether by purchase of assets,
purchase of stock or other securities, merger, loan or otherwise), or enter into
any joint venture or partnership with any other Person;
     (iv) take any tax reporting position or make any related election on behalf
of the Company which is inconsistent with the directions given by the Company;
     (v) assert on behalf of the Company a position with respect to any material
matter, or disagree on behalf of the Company with a position taken with respect
to any material matter by any Person, before the FCC or any other Governmental
Authority, a self-regulatory body, any industry organization or in any other
public forum;
     (vi) knowingly take or fail to take any action that violates (A) any law,
rule or regulation relating to the Business, (B) any material agreement,
arrangement or understanding to which the Company is a party, including an
Operating Agreement, (C) any License or other governmental authorization granted
to the Company in connection with its ownership and operation of the Business or
(D) any judicial or administrative order or decree to which the Company is
subject;
     (vii) sell, assign, transfer or otherwise dispose of, or hypothecate or
grant a Lien on any License or other material assets belonging to the Company
(other than the disposal of assets or equipment in the ordinary course of
business);
     (viii) take any action amending or agreeing to amend any License granted to
the Company in connection with its ownership and operation of the Business (it
being understood that License renewals in the ordinary course of business shall
not require the Company’s approval);
     (ix) borrow money on behalf of the Company or enter into other forms of
financing for the Business, other than any capital lease;
     (x) commingle any funds of the Company with funds of any other entity or
Person, provided that the Manager may allow collections of accounts receivable
of the Company and the Manager to be temporarily commingled in a centralized
cash management system so long as the Manager maintains clear and separate
records as to the amounts owing to each of the Company and the Manager,
respectively, such that the separate assets of the Company and the Manager can
be readily and inexpensively identified and that any such commingled collections
are promptly (and in any event within one month) remitted to the proper party;

-7-



--------------------------------------------------------------------------------



 



     (xi) hire or fire the independent certified public accountants of the
Company;
     (xii) pay to any employee or consultant or advisor to the Company cash
compensation in excess of $150,000 in any fiscal year;
     (xiii) establish any reserves that are not set forth on an Operating Budget
approved by the Company;
     (xiv) make any material changes or modifications to any significant
components of the Company’s Cellular Systems or PCS Systems as they exist on the
Effective Date;
     (xv) enter into any contract, agreement (including any capital lease) or
other commitment or issue any purchase order, which contract or other agreement
or purchase order (A) is not in the ordinary course of business, (B) obligates
the Company to make payments of $500,000 or more within any 12-month period or
(C) could reasonably be expected to create a material variance relative to
(x) in the case of a capital expenditure, the total budget for capital
expenditures contained in any Operating Budget approved by the Company and
(y) in the case of an operating expense, the total operating expense budget
contained in any Operating Budget approved by the Company, in each case for the
year-to-date period in which the expenditure is made or incurred and taking into
account all previous expenditures and commitments in such year-to-date period;
or terminate or amend in any material respect any contract, agreement or other
commitment or purchase order, in each case if the execution and delivery or
issuance thereof requires approval pursuant to this Section 4(c); or
     (xvi) enter into, or commit to enter into, any agreement, arrangement or
understanding that could reasonably be expected to have an adverse effect on the
Company’s ability to comply with any material provision of this Agreement.
     (d) Budgets. The Manager shall prepare or cause to be prepared and present
in a timely manner an annual operating budget (with quarterly forecasts) for the
Company’s review, evaluation and approval (each, as duly approved by the
Company, an “Operating Budget”). Each Operating Budget shall set forth in
reasonable detail the anticipated capital expenditures and other projected costs
and expenses of operating the Company’s Business during the period covered by
such Operating Budget, as well as projected revenues for that period and the
projected reportable income for such quarter and the Manager shall endeavor to
assure the accuracy of its estimates.
     (e) Transactions with Affiliates. Notwithstanding anything in this
Agreement to the contrary, without the prior approval of the Company, the
Manager shall not (and shall not permit the Company or its Subsidiaries to)
enter into any agreement, arrangement or understanding with the Manager or any
of its Affiliates except for the Equipment Lease and Switch Sharing Agreements
and except in the ordinary course of the Business of the Company and on
commercially reasonable terms that are no less favorable to the Company or its
Subsidiaries than the Company or its Subsidiaries would obtain in a comparable
arm’s-length transaction with an unaffiliated Person. In its request for
approval of the Company, the Manager shall specify that the applicable
transaction is subject to this Section 4(e).

-8-



--------------------------------------------------------------------------------



 



     Section 5. Compensation.
     (a) Reimbursement. The Company shall reimburse the Manager for all
out-of-pocket expenses (“Out-of-Pocket Expenses”) reasonably incurred by the
Manager for goods and services provided by third parties to, for or on behalf of
the Company or incurred by the Manager in the performance of its duties and
responsibilities hereunder. The Manager shall provide the Company with an
accounting setting forth in reasonable detail (and, if requested by Company,
with supporting documentation) the Out-of-Pocket Expenses claimed within thirty
(30) days after they are incurred. The Company shall pay to the Manager each
such amount within thirty (30) days of receipt of such statement and invoices or
other supporting documentation (it being understood that estimated Out-of-Pocket
Expenses will not be reimbursed until the Manager provides the Company with the
invoices or other supporting documentation therefor).
     (b) Cost Allocations. To the maximum extent practicable, the Manager and
its Affiliates will specifically identify costs associated directly or solely
with the Business, which shall be reimbursed by the Company as Out-of-Pocket
Expenses in accordance with Section 5(a). To the extent that such specific
identification is impracticable, the Manager shall charge the Company for those
common costs that benefit the Company (including an appropriate portion of the
Manager’s general overhead costs) (“Cost Allocations”). Cost Allocations
(including, without limitation, the cost of services directly allocable to the
Company that are performed by employees of the Manager or its Affiliates) shall
be calculated and charged to the Company, except for common costs associated
with call center activities or operation, on the basis of licensed POPs or
subscribers for the market(s) sharing in or benefiting from such common costs
(other than those associated with the call centers). For purposes of this
Agreement, “POPs” shall mean the number of residents of a licensed area based
upon the most current determination of such by the Company and the Manager.
Common costs associated with call center activities or operations shall be
allocated on the basis of subscribers in the market(s) sharing in or benefiting
from such costs. With regard to those common costs, which are subject to any
specific lease or shared equipment agreements, the cost allocations therein
shall control in the event of a difference between those agreements and this
Agreement. The Manager shall cause to be furnished to the Company, at Company’s
expense, an accounting of any such Cost Allocations, and the Company shall pay
to the Manager such amount within thirty (30) days of receipt of such
accounting.
     (c) Disputes, etc. If the Company disputes the amount of any Out-of-Pocket
Expenses or Cost Allocations claimed by the Manager, the Company shall notify
the Manager in writing before payment is due, and if the matter cannot be
resolved informally between the parties, either the Company or the Manager may
request resolution of the Dispute pursuant to Section 11.
     Section 6. Term and Termination.
     (a) Term. This Agreement shall commence on March 15, 2007 (the “Effective
Date”) and shall terminate as provided herein.

-9-



--------------------------------------------------------------------------------



 



     (b) Termination.
     (i) By Either Party. Either party may terminate this Agreement in the event
that a Governmental Authority enters an order appointing a custodian, receiver,
trustee, intervenor or other officer with similar powers with respect to the
other party or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition in bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding up or
liquidation of such party; or if the other party files a petition seeking any
such order; or if any such petition shall be filed against the other party and
shall not be dismissed within one hundred and twenty (120) days thereafter; or
an order shall have been issued granting such party a suspension of payments
under applicable law and any such order is not dismissed within one hundred and
twenty (120) days thereafter.
     (ii) By the Company. The Company may terminate this Agreement:
          (A) on ten (10) days’ notice in the event of a material breach of this
Agreement by the Manager, which has not been cured within sixty (60) days
following notice thereof from the Company;
          (B) on ten (10) days’ notice if a Change of Control of either the
Company, the Manager or DCC occurs. For the purpose of this Agreement, a Change
of Control shall mean:
               (1) any “person” or “group,” within the meaning of Section 13(d)
or 14(d)(2) of the Exchange Act, becomes the ultimate “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of more than 35% of the total
voting power of the Voting Stock of the Company, the Manager or DCC (as the case
may be), on a fully diluted basis and such ownership represents a greater
percentage of the total voting power of the Voting Stock of the Company, the
Manager or DCC (as the case may be), other than is held by the controlling
stockholder and its Affiliates of the Company, the Manager or DCC (as the case
may be), on the Effective Date; and
               (2) individuals who on the Effective Date constitute the Board of
Directors, together with any new directors whose election by the Board of
Directors or whose nomination for election by the stockholders of the Company,
the Manager or DCC (as the case may be), was approved by a vote of at least a
majority of the members of the Board of Directors on the Effective Date or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the Board of Directors then in
office; (3) the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all the combined assets of the Company,
taken as a whole, to any Person other than the Company, the Manager or DCC (as
the case may be), or any Affiliate thereof; or (4) the adoption of a plan of

-10-



--------------------------------------------------------------------------------



 



liquidation or dissolution of the Company, the Manager or DCC (as the case may
be).
     (iii) By the Manager. The Manager may terminate this Agreement on ten (10)
days’ notice in the event of a material breach of this Agreement by the Company
(other than a payment default) which has not been cured within sixty (60) days
following notice thereof from Manager.
     (c) Remedies. The remedies set forth herein are not intended to be
exclusive, and all remedies shall be cumulative and may be exercised
concurrently with any other remedy available to Manager or the Company at law or
in equity.
     Section 7. Confidentiality.
     (a) Confidentiality. The Manager shall, and shall cause each of its
Affiliates, and each of its and their respective partners, members, managers,
shareholders, directors, officers, employees and agents (collectively, “Agents”)
to keep secret and retain in strictest confidence and not use for any purpose,
except on behalf of the Company in accordance with this Agreement, any and all
Confidential Information relating to the Company or its Affiliates (other than
the Manager and its Subsidiaries) and shall not disclose such information, and
shall cause its Agents not to disclose such information, to the same extent such
information of the Manager protects its own confidential information.
     (b) Company Property. Promptly following the termination of this Agreement,
the Manager shall return to the Company all property of the Company, and all
copies thereof in its possession or under its control, and all tangible
embodiments of Confidential Information in its possession in whatever media such
Confidential Information is maintained.
     (c) Injunctive Relief with Respect to Covenants. The Manager acknowledges
and agrees that the covenants and obligations contained in this Section 7 relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore, the
Manager agrees that the Company shall be entitled to an injunction, restraining
order or such other equitable relief as a court of competent jurisdiction may
deem necessary or appropriate to restrain the Manager and its Affiliates from
committing any violation of the covenants and obligations contained in this
Section 7. These injunctive remedies are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity.
     Section 8. Force Majeure. Neither of the parties will be liable for
nonperformance or defective or late performance of any of its obligations
hereunder to the extent and for such periods of time as such nonperformance,
defective performance or late performance is due to reasons outside such party’s
control, including acts of God, war (declared or undeclared), acts (including
failure to act) of any governmental authority, threats or acts of terrorism,
riots, revolutions, fire, floods, explosions, sabotage, nuclear incidents,
lightning, weather, earthquakes, storms, sinkholes, epidemics, strikes or delays
of suppliers or subcontractors for the same causes.

-11-



--------------------------------------------------------------------------------



 



     Section 9. Books and Records. The Manager shall maintain and oversee the
maintenance and preparation of proper and complete records and books of account
for tax and financial purposes with respect to its management of the operation
of the Business, including all such transactions and other matters as are
usually entered into records and books of account maintained by Persons engaged
in business of like character or as required by law. The Manager shall maintain
and oversee the maintenance and preparation of complete records and books of the
Company for tax purposes. Books and records maintained for financial purposes
shall be maintained in accordance with GAAP, and books and records maintained
for tax purposes shall be maintained in accordance with the Code and applicable
Treasury Regulations. The Manager shall also provide at the Company’s request
and expense any and all such additional statements or reports as may be
reasonably necessary to the Company’s oversight and control of the Business. The
Company shall have control over and access, at all reasonable times during
normal business hours, to the books and records of the Company maintained by the
Manager pursuant to this Section 9.
     Section 10. Regulatory Compliance. Subject to the other provisions of this
Agreement, the Manager shall cause the Company and its Subsidiaries, and their
respective Cellular Systems and/or PCS Systems, to remain in compliance in all
material respects with applicable laws, rules and regulations, including rules
and regulations promulgated by the FAA and the FCC. Without limiting the
generality of the foregoing, the parties agree to comply with all applicable FCC
rules and regulations governing the Business, including the Company’s Cellular
Systems and the PCS Systems and the Licenses, and specifically agree as follows:
     (a) The Company (or its Subsidiaries which are the holders of the Licenses)
shall at all times maintain absolute control over, and retain the ability to
exercise the unfettered use of, the Licenses and the licensed facilities
provided thereunder, including the products and services to be offered and the
rates to be charged and the further right to terminate service should public
interest obligations under the applicable Licenses so require.
     (b) The Manager shall not represent itself as the holder of a License to
provide the Telecommunications Services in the Territory by reason of its rights
and obligations to operate the Company’s Business as provided herein.
     (c) Each customer (if any) billed by the Manager shall be clearly advised
that service is provided over facilities licensed to the Company (or the
Subsidiary which is the holder of a License).
     (d) Neither the Manager nor the Company (nor a Subsidiary which is a holder
of a License) shall represent itself as the legal representative of the other
before the FCC. The Manager and the Company (and each Subsidiary which is the
holder of a License) will cooperate with the other with respect to FCC matters
concerning the Business.
     (e) The Company (and each Subsidiary which is the holder of a License)
shall (i) in cooperation with the Manager, take all actions necessary to keep
its Licenses in force and shall prepare and submit to the FCC, or any other
relevant authority, all reports, applications, renewals, filings or other
documents necessary to keep its Licenses in force

-12-



--------------------------------------------------------------------------------



 



and in good standing; (ii) with all due assistance which may be necessary from
the Manager, respond promptly to all FCC correspondence or inquiries and will
immediately notify the Manager of the receipt thereof; and (iii) promptly report
any changes of its address to the FCC and to the Manager.
     (f) The Company (and each Subsidiary which is the holder of a License) and
the Manager are familiar with the rules of the FCC regarding the responsibility
of the holder of a License under the Communications Act and applicable FCC
rules, regulations and policies. Nothing in this Agreement is intended to
diminish or restrict the obligations of the Company (or a Subsidiary which is
the holder of a License) as an FCC licensee and both parties desire that this
Agreement be in compliance with the rules and regulations of the FCC. If the FCC
determines that any provision of this Agreement violates any FCC rule, policy or
regulation, all parties will make good faith efforts to immediately correct the
problem and bring this Agreement into compliance, consistent with the intent of
this Agreement.
     Section 11. Dispute Resolution. If a dispute arises out of or relating to
this Agreement or the transactions contemplated hereby, or the construction,
interpretation, performance, breach, termination, enforceability or validity
hereof, whether such claim is based on rights, privileges or interests
recognized by or based upon contract, tort, fraud, misrepresentation, statute,
common law or any other legal or equitable theory (“Dispute”) and whether such
Dispute existed prior to or arises on or after the Effective Date, the dispute
resolution processes set forth herein shall apply.
     (a) The parties shall first attempt to settle each Dispute through good
faith negotiations. The aggrieved party shall initiate such negotiations by
giving the other party written notice of the existence and nature of the
Dispute. The other party shall in a writing to the aggrieved party acknowledge
such notice of Dispute within ten (10) business days. Such acknowledgment may
also set forth any Dispute that the acknowledging party desires to have resolved
in accordance with this Section.
     (b) Thereafter, if any Dispute is not resolved by the parties through
negotiation within thirty (30) calendar days of the date of the notice of
acknowledgment, either party may terminate informal negotiations with respect to
that Dispute and have the right, by delivery of written notice thereof to the
other party (the “Arbitration Notice”), to submit the matter to be finally
settled by arbitration in accordance with the Commercial Arbitration Rules then
in effect of the American Arbitration Association, as modified herein (the “AAA
Rules”). The place of arbitration shall be Oklahoma City, Oklahoma. All matters
so submitted to arbitration shall be settled by three arbitrators. The Company
and the Manager shall each designate one arbitrator within 20 days of the
delivery of the Arbitration Notice. If either the Company or the Manager fails
to so timely designate an arbitrator, the matter shall be resolved by the one
arbitrator timely designated. If two arbitrators are selected, the Company and
the Manager shall cause the designated arbitrators to mutually agree upon and to
designate a third arbitrator, provided, however, that if the Company and the
Manager fail to reach such agreement within 45 days of delivery of the
Arbitration Notice, the third arbitrator shall be appointed in accordance with
the AAA Rules. The Company and the Manager shall be responsible for the

-13-



--------------------------------------------------------------------------------



 



payment of the fees and expenses of their respectively designated arbitrators
and shall bear equally the fees and expenses of the third arbitrator. The
Company and the Manager shall cause the arbitrators to decide the matter to be
arbitrated pursuant hereto within 60 days after the appointment of the last
appointed arbitrator.
     The arbitral tribunal is not empowered to award damages in excess of
compensatory damages and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute. The
final decision of the majority of the arbitrators shall be furnished to the
Company and the Manager in writing and shall constitute a conclusive
determination of the matter in question, binding upon the Company and the
Manager and shall not be contested by either of them. Such decision may be used
in a court of law only for the purpose of seeking enforcement of the
arbitrators’ award. Any arbitration proceeding, decision or award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
Sections 1-16, and judgment upon any award may be entered in any court of
competent jurisdiction.
     (c) Pending the resolution of any Dispute not involving the entire
Agreement, the parties agree to continue the operation of the provisions of this
Agreement to the extent reasonably possible.
     Section 12. Inspection Rights; Delivery of Information.
     (a) Company’s Right to Inspect. The Manager will permit representatives of
the Company, at the Company’s cost, during normal business hours and upon not
less than five business days’ advance written request, to (i) visit and inspect
during normal business hours the Manager’s properties and facilities which are
utilized in connection with the Manager’s provision of services to the Company
pursuant to this Agreement, including without limitation access to, and the
right to make copies of, books and records of the Company located at such
properties and facilities, and (ii) discuss with the Manager’s officers and
employees such properties and facilities and the Manager’s provision of services
to the Company pursuant to this Agreement. All such information shall be held in
confidence by the Company, except for disclosures made to the Company’s
advisors, lenders and investors, or as required to be disclosed by process of
law or other applicable law.
     (b) Notice of Certain Events. Promptly, and in any event within five
(5) business days after the Manager has received notice or has otherwise become
aware thereof, the Manager shall give the Company notice of (i) the commencement
of any material proceeding or investigation against the Company or the Manager
by or before any governmental body or in any court or before any arbitrator
which would be likely to have a material adverse effect on the Manager, the
Business or the Company, or on the Manager’s ability to perform its obligations
hereunder, and (ii) the occurrence or non-occurrence of any event (x) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default by the Company or the Manager under this Agreement or
under any other material agreement to which the Company or the Manager is a
party or by which its properties may be bound, and (y) would be likely to have a
material adverse effect on the Manager, the Business or the Company, or on the
Manager’s ability to perform its obligations hereunder, giving in each case the
details thereof and

-14-



--------------------------------------------------------------------------------



 



specifying the action being taken or proposed to be taken with respect thereto.
Promptly upon receipt thereof, the Manager shall deliver to the Company copies
of any material notice or report regarding any License from the grantor of such
license or from any Governmental Authority regarding the Business or the
Company.
     (c) Other Information. From time to time and promptly upon each request,
the Manager shall provide the Company with such data, certificates, reports,
statements, financial projections, documents or further information regarding
the business, equity owners, assets, liabilities, financial position or results
of operations of the Manager, as may be reasonably requested by the Company.
     Section 13. Miscellaneous.
     (a) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one instrument.
     (b) Construction. Each of the parties hereto acknowledge that it has
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments thereto. The
captions used herein are for convenience of reference only and shall not affect
the interpretation or construction hereof. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular,
plural as the context may require. Unless otherwise specified, (i) the terms
“hereof,” “herein,” and similar terms refer to this Agreement as a whole,
(ii) references herein to Articles or Sections refer to articles or sections of
this Agreement and (iii) the word “including” connotes the words “including
without limitation” unless the context requires otherwise.
     (c) Benefit; Assignment. This Agreement shall be binding upon and inure to
the benefit of all parties hereto and their respective successors and permitted
assigns; provided, however, that the Manager shall not assign or otherwise
transfer its rights and obligations under this Agreement (other than to another
wholly owned Subsidiary of DCC that has substantially the same ability to
perform its obligations hereunder as the original Manager) without the prior
written consent of the Company (any permitted assignee of the Manager under this
sentence, the “New Provider”). The parties agree that, upon any termination of
this Agreement by the Company pursuant to Section 6(b)(i) or Section 6(b)(ii),
the rights and (to the extent provided herein) obligations of the Manager shall
be deemed to have been assigned to the New Provider; provided, that no such
termination shall relieve the Manager of any liability which at the time of
termination had already accrued to-the Manager or which thereafter may accrue in
respect of any act or omission of the Manager or its Affiliates prior to such
termination.
     (d) Amendment. This Agreement may not be amended except by a writing signed
by each of the parties.
     (e) Governing Law. This Agreement shall be governed by, and construed in
accordance with the internal laws, and not the laws of conflict, of the State of
Oklahoma.

-15-



--------------------------------------------------------------------------------



 



     (f) Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall for any reason or to any extent be
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall not be affected thereby,
but, rather, shall be enforced to the extent permitted by law, so long as the
economic and legal substance of this Agreement is not, and the actions
contemplated hereby are not, affected in any manner adverse to either party.
     (g) Further Assurances. The parties agree that they will take all such
further actions and execute and deliver all such further instruments and
documents as may be required in order to effectuate the agreements set forth in
this Agreement.
     (h) Waiver. No failure or delay on the part of the parties or any of them
in exercising any right, power or privilege hereunder, nor any course of dealing
among the parties shall operate as a waiver of any such right, power or
privilege nor shall any single or partial exercise of any such right, power or
privilege preclude the simultaneous or later exercise of any other right, power
or privilege. The rights and remedies herein expressly provided are cumulative
and are not exclusive of any rights or remedies, which the parties or any of
them would otherwise have.
     (i) Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given or made (i) upon delivery if
delivered personally (by courier service or otherwise) or (ii) upon confirmation
of dispatch if sent by facsimile transmission (which confirmation shall be
sufficient if shown on the journal produced by the facsimile machine used for
such transmission), and all legal process with regard hereto shall be validly
served when served in accordance with applicable law, in each case to the
applicable addresses set forth below (or such other address as the recipient may
specify in accordance with this Section):
If to the Manager:
Dobson Cellular Systems, Inc.
14201 Wireless Way
Oklahoma City, OK 73134
Attention: Sr. Corporate Counsel
Fax: (405) 529-8765
If to the Company:
American Cellular Corporation
14202 Wireless Way
Oklahoma City, OK 73134
Attention: President
Fax: (405) 529-8515
[SIGNATURE PAGE FOLLOWS]

-16-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers effective as of the date first written above.

                  AMERICAN CELLULAR CORPORATION    
 
           
 
  By:        
 
     
 
  Name: Bruce R. Knooihuizen    
 
        Title: Vice President    
 
                DOBSON CELLULAR SYSTEMS, INC.    
 
           
 
  By:        
 
     
 
  Name: Ronald L. Ripley    
 
        Title: Vice President    

-17-